 AO 91 (Rev. 11/11) Criminal Complaint


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                 Middle District
                                                 __________      of North
                                                             District     Carolina
                                                                      of __________                                  FILED
                                                                                                             in the Middle District of
                                                                                                                  North Carolina
                   United States of America                        )                                             May 21,26,
                                                                                                                February  2020
                                                                                                                            2021
                              v.                                   )                                                1:39 pm
                                                                                                                    2:29 pm

                       Jahtel Williamson
                                                                   )      Case No.                           Clerk, US District Court
                                                                                                                By: __________
                                                                                                                        KM
                                                                                                                         dmk
                                                                   )                 1:21MJ75-1
              a/k/a "Jahtel Shane Williamson"                      )
                        a/k/a "Tizzy"                              )
                                                                   )
                           Defendant(s)


                                                 CRIMINAL COMPLAINT
           I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
 On or about the date(s) of                January 22, 2021               in the county of               Durham                          in the
         Middle         District of       North Carolina       , the defendant(s) violated:

             Code Section                                                    Offense Description
 Title 18, United States Code,                  Fugitive from a foreign country to the United States
 Section 3184




           This criminal complaint is based on these facts:
 See the attached affidavit.




           ✔ Continued on the attached sheet.
           u

                                                                                         /s Tanner Kroeger 2.26.21
On this day, the applicant appeared before me via reliable                                    Complainant’s signature
electronic means, that is by telephone, was placed under
                                                                                             Tanner Kroeger, AUSA
oath, and attested to the contents of this Criminal
                                                                                               Printed name and title
Complaint and attached affidavit in accordance with the
requirements of Fed. R. Crim. P. 4.1.


 Date:             02/26/2021         12:30pm
                                                                                                 Judge’s signature

 City and state:                   Durham, North Carolina                     Joe L. Webster, United States Magistrate Judge
                                                                                               Printed name and title




                       Case 1:21-mj-00075-JLW Document 1 Filed 02/26/21 Page 1 of 1
